Citation Nr: 0936440	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-44 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for service connected left 
knee meniscectomy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1965 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

Correspondence in the record reveals that the Veteran is 
claiming secondary service connection for his low back, right 
knee and right hip conditions.  These matters are REFERRED to 
the RO for any necessary action.


FINDINGS OF FACT

1.  The Veteran's left knee meniscectomy is manifested by 
subjective complaints of instability of the left knee, with 
radiographic studies revealing a degenerative tear of the 
posterior horn of the lateral meniscus and a bucket-handle 
tear of the medial meniscus; objective findings of severe 
instability or subluxation have not been shown.  

2.  The Veteran has been diagnosed with degenerative joint 
disease of the left knee with range of motion, at worst, of 
10 degrees extension and 85 degrees flexion. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of left knee meniscectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for separate 10 percent rating for 
degenerative joint disease of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (b) (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a May 2002 letter, issued prior to the 
decision on appeal, the RO provided general notice to the 
Veteran regarding the need to submit evidence from medical 
providers.  The letter also advised the Veteran the types of 
evidence that should be submitted by him and what information 
and evidence will be obtained by VA.  In January 2008 and 
March 2009 letter, the Veteran was advised of what 
information and evidence is needed to substantiate a claim 
for an increased rating and the distribution of the duties in 
obtaining such evidence.  The January 2008 letter notified 
the Veteran to submit evidence from medical providers, 
statements from others who could describe their observations 
of his disability level, and his own statements describing 
the symptoms, frequency, severity and additional disablement 
caused by his disabilities.  Both the January 2008 and March 
2009 letters informed the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that symptoms have on his 
employment.  See Vazquez-Flores v. Shinseki, --- F.3d ---, 
2009 WL 2835434 (Fed. Cir., Sep. 4, 2009) (VCAA notice in a 
claim for increase need not be veteran specific and need not 
include reference to impact on daily life or rating 
criteria).  The notices also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  The letters further advised the 
Veteran of the evidence needed to establish an effective 
date.  The March 2009 letter included relevant rating 
criteria.  The claims were last adjudicated in July 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA treatment records, private treatment 
records, lay statements, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and providing medical and lay evidence in support of his 
claim.  Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

While in basic training during active duty, the Veteran fell 
during a run and aggravated an injury to his left knee, and 
subsequently underwent surgery for a tear in the meniscus.  
The Veteran was initially granted service connection for his 
left knee in January 1969, with an evaluation of 10 percent 
disabling.  In a November 1982 rating decision the Veteran's 
left knee disability was increased to 20 percent disabling.  
In November 2001 the Veteran filed the current claim for an 
increased rating, and noted that his knee swelled with 
fluids, was painful, and would give out on him two to three 
times per month.  

A February 2001 x-ray of the Veteran's left knee showed that 
the Veteran had marginal spurring indicative of degenerative 
disease, a small bony ossicle adjacent to the medial joint, 
mostly likely due to degenerative disease and possibly old 
posttraumatic change, and a minimal spur was noted at the 
posterior aspect of the patella of the femoral-patellar 
joint, indicative of mild degenerative disease.

In April 2002 the Veteran was afforded a VA examination.  The 
Veteran noted that he walks with a limp and that when doing 
his job, he experienced stiffness, pain and swelling in his 
knee.  Additionally, the Veteran reported that his knee would 
occasionally lock.  The Veteran reported flare-ups with 
activity and cold weather.  On physical examination the left 
and right knee were of the same circumference, the left knee 
had a positive Drawer sign to about 1 cm. movement, and a 
positive McMurray's sign, both lateral rotation and medial 
rotation.  The examiner noted that lateral rotation had to be 
stopped because of pain.  Extension of the left knee was 
reported as 170 degrees (i.e. limited by 10 degrees) and 
flexion of the knee was to about 160 degrees.  Following 
review of the February 2001 x-rays, the examiner diagnosed 
the Veteran with degenerative disease of medial compartment 
of knee joint and femoral-patellar joint.

In December 2003 the Veteran was treated by private 
physician, Dr. L.  At that time the Veteran complained of 
intermittent catching of the knee with mild stiffness and 
intermittent swelling, as well as some mild weakness in the 
knee.  On physical examination the Veteran's left knee was 
aligned well with no edema, deformity or external evidence of 
recent trauma.  The Veteran's knee was tender directly over 
the medial joint line and along the femoral condyle.  Active 
range of motion was from 
8 degrees to 130 degrees of flexion with further motion in 
each direction limited by a sense of stiffness and not by 
pain.  Neurologic exam of the left lower extremity was 
intact.  X-rays showed the Veteran had a 4 degree valgus 
alignment of the knee with moderate narrowing of the medial 
compartment cartilage space along with subchondral sclerosis 
and early irregularity of the medial femoral condyle and 
medial proximal tibia along with early osteophyte formation.  
The physician gave an impression of moderately severe post-
meniscectomy osteoarthritis involving the medial compartment 
of the left knee. 

In April 2004 the Veteran was afforded another VA examination 
of his left knee.  The Veteran reported that over the last 
several years his pain has been constant, there is daily 
stiffness, and swelling 4 to 5 times a year.  The Veteran 
also reported that the knee has not given out but has felt 
unstable, and also that it locked in a fully extended 
position twice a month.  At the time the Veteran did not wear 
a knee brace or use any assistive devices to walk.  On 
examination the Veteran was noted to walk with a slight limp.  
There was effusion, but the patella moved freely without 
discomfort or crepitus and there was no tenderness over the 
patella.  There was tenderness over the medial joint line.  
Flexion was to 110 degrees and extension to 
0 degrees.  There was no fatigability with repetitive 
movements, and there was a negative anterior drawer test, 
negative Baker's cyst, and negative McMurray's 
test.  X-rays showed marked joint space narrowing at the 
medial compartment, unchanged when compared to the May 2003 
x-rays, and presumed chronic degenerative disease.  The 
examiner diagnosed the Veteran with joint space narrowing 
consistent with arthritis, a tiny spur at the posterior 
superior aspect of the patella, degenerative changes with the 
Veteran's knee were noted to be consistent with the Veteran's 
complaints of increased pain.  There was no evidence of 
laxity of the joints and there was no fatigability.  The 
examiner noted that it was "difficult to assess the range of 
motion that is additionally limited by the fatigue or pain."

In December 2004 the Veteran had a follow-up with private 
physician Dr. L.  
The physician noted that the Veteran ambulated with a stable 
gait, though with a mild limp.  The Veteran was tender over 
the medial joint line and pressure there would reproduce the 
Veteran's primary symptoms.  The Veteran was able to straight 
leg raise without difficult and active knee range of motion 
was from 8 degrees to 120 degrees of flexion with further 
motion in each direction limited by stiffness.  X-rays showed 
that the Veteran had a 3 to 4 degree valgus alignment of his 
knee with moderate narrowing of the medial compartment 
cartilage space along with moderate subchondral sclerosis and 
early irregularity of the medial femoral condyle and medial 
proximal tibia.  There were small osteophytes in the medial 
and lateral compartments.  The physician gave an impression 
of chronic, moderately severe post meniscectomy 
osteoarthritis of the left knee primarily involving the 
medial compartment.  

Lay evidence, in the form of statements from the Veteran's 
wife and two friends, supported the Veteran's contentions 
that the Veteran has difficulty with standing, walking, and 
other physical activity because of his knee.  

VA treatment records showed that the Veteran received 
physical therapy, pain medication, steroid injections, and 
Synvisc injections.  A February 2005 record noted that the 
use of the brace was initially helpful in reducing the pain 
in the Veteran's left knee.  A physical therapy note showed 
that the Veteran had full range of motion of his left knee 
but with limited strength of 3/5 on both extension and 
flexion.  In March 2005 the Veteran was assessed with severe 
left knee arthritis by x-ray.  An October 2005 MRI study 
showed that the Veteran had horizontal degenerative-type tear 
as well as a free-edge tear noted involving the posterior 
horn of the lateral meniscus.  It also showed a bucket-
handle-type tear of the medial meniscus and the question of a 
possible sprain and partial tear.  A November 2007 record 
noted that the Veteran had recently fallen due to his left 
knee giving out and that he was looking forward to receiving 
a new brace.  In August 2008 he had a orthopedic consultation 
which showed that the Veteran's left knee flexed to 100 
degrees and had extension to -10 degrees with no ligamentous 
laxity.  In October 2008 he was seen at the orthopedic clinic 
again.  At that time his left knee had a range of motion from 
10 to 100 degrees.  There was no crepitus, but there was 
medial pain to palpation.  There was good alignment and no 
varus deformity.  A review of the August 2008 x-rays showed 
that the Veteran had a depression of the tibial plateau area.  
In January 2009 it was noted that the Veteran had a knee 
brace but had chosen to stop wearing it.

In May 2009 the Veteran was afforded another VA examination 
of his left knee.  The Veteran complained of progressively 
worse symptoms since his injury in basic training.  The 
Veteran indicated that he had giving way, instability, 
weakness, decreased speed of joint motion, cracking, 
swelling, and tenderness of the left knee that affected his 
motion of the joint.  The Veteran also reported that he had 
daily severe flare-ups, and noted that he can still walk but 
that it becomes painful.  The Veteran noted that he 
occasionally wore a brace and that he could not walk more 
than a few yards.  On physical examination it was noted that 
the Veteran had an antalgic gait, but no other evidence of 
abnormal weight bearing.  The Veteran had guarding of 
movement, crepitation, grinding, and a meniscus abnormality.  
The Veteran did not show instability, locking, effusion, or 
dislocation.  The Veteran's range of motion testing showed 
that he had flexion to 85 degrees and normal extension.  
There was objective evidence of pain with active motion, and 
pain following repetitive motion, but there were no 
additional limitations after three repetitions of range of 
motion.  There was no joint ankylosis.  The examiner 
diagnosed the Veteran with left knee degenerative joint 
disease, left knee lateral and medial meniscus tears, with 
significant effects on the Veteran's usual occupation due to 
decreased mobility.

The Board notes that the Veteran's left knee condition is 
currently rated under Diagnostic Code 5257, which rates based 
on recurrent subluxation or lateral instability.  However, 
the Board notes that the assignment of the 20 percent in 1982 
was apparently based solely on subjective complaints, as 
there were no objective findings of instability or limitation 
of motion at that time.  

Under Diagnostic Code 5257 moderate subluxation or lateral 
instability is rated as 20 percent disabling, and severe 
subluxation or lateral instability is rated as 30 percent 
disabling. 

The Veteran reported to private and VA examiners that his 
knee occasionally feels as though it will give out.  On one 
account from November 2007, the Veteran reported falling due 
to his knee giving out.  However, on physical examination in 
April 2004 it was noted that there was no laxity of the 
joints, in August 2008 he had no ligamentous laxity, and in 
May 2009 there was no objective evidence of instability.  
Likewise, no instability has been noted on the private 
treatment reports.  The April 2002 VA examination noted 
positive Drawer and McMurray's signs.  MRI findings do 
reflect torn lateral and medial menisci.

As the private and VA examiners have indicated that there is 
no instability or laxity, the Board finds that his subjective 
complaints of giving way and the objective findings of torn 
menisci are adequately addressed by the 20 percent evaluation 
assigned under Diagnostic Code 5257.  In the absence of 
objective findings of instability or subluxation that is 
severe, a higher evaluation under the Code is not warranted. 

However, such a conclusion does not end the inquiry.  The 
medical evidence also contains diagnoses of osteoarthritis of 
the left knee.  

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003, which, in 
turn, provides that degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Where 
there is x-ray evidence 
of arthritis and limitation of motion, but not to a 
compensable degree under the Diagnostic Code, a 10 percent 
rating is for assignment for each major joint affected.  

Under Diagnostic Code 5260 limitation of flexion to 60 
degrees warrants a 0 percent rating.  Limitation of flexion 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
rating requires flexion limited to 30 degrees.  A 30 percent 
rating requires flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a (2008).

Under Diagnostic Code 5261 limitation of extension to 5 
degrees warrants a 0 percent rating.  A 10 percent rating 
requires limitation of extension to 10 degrees.  A 20 percent 
rating requires limitation of extension to 15 degrees.  A 30 
percent rating requires limitation of extension to 20 
degrees.  A 40 percent rating requires limitation of 
extension to 30 degrees.  A 50 percent rating requires 
limitation of extension to 45 degrees.  Id.

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

Examinations regarding range of motion for the Veteran's left 
knee have shown flexion of the knee limited to, at worst 85 
degrees, even considering complaints of pain.  Extension of 
the knee ranged from 0 degrees (normal) to, at worst 10 
degrees during the course of the claim.  

The range of motion testing results contained in the claims 
file do not show that 
the Veteran has ever had limitation of flexion which rises to 
a compensable level 
(or even to the 0 percent level) under Diagnostic Code 5260, 
even considering subjective complaints or repetitive motion.  
At times during the course of the claim, the Veteran has 
experienced limitation of extension to a 10 percent level.  
At other times his extension was normal or limited to a 
noncompensable level. 

The Board notes the VA General Counsel has held that a 
veteran who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
cautioning that any such separate rating must be based on 
additional disabling symptomatology.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).  

While VA examiners have indicated that there is no 
instability of the left knee, the Board notes that the April 
2002 examination did reveal positive Drawer and McMurray's 
signs, the Veteran has reported complaints of his knee giving 
way, and a 2005 MRI study revealed torn lateral and medial 
menisci.  As noted above, the Board finds such symptomatology 
supports the 20 percent evaluation under Diagnostic Code 
5257, and is sufficiently distinct from the limitation of 
motion associated with the Veteran's arthritis.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).

Under these circumstances, the Board must conclude that a 
separate rating for osteoarthritis of the left knee is 
warranted since the date of the claim for increased rating.  
Osteoarthritis was present at the time of the April 2002 VA 
examination, and the Veteran had limitation of extension at 
that time.  While there have been points of time in which the 
Veteran's range of motion has been noncompensable for both 
flexion and extension during the course of the appeal, there 
has always been some limitation of extension or flexion.  
Under Diagnostic Code 5003 where there is x-ray evidence of 
arthritis and limitation of motion, but not to a compensable 
degree under the relevant diagnostic code, a 10 percent 
rating is for assignment for each major joint affected.  

A higher rating based on limitation of motion is not 
warranted because there is no point during the course of the 
appeal when flexion was limited to 30 degrees or extension 
was limited to 15 degrees, even considering complaints of 
pain.  In addition, while VA General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint, at no 
point during the appeal has the Veteran suffered from 
limitation of flexion to a compensable level to warrant the 
assignment of a separate rating.  VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59990 (2004).

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence.  Indeed, a 
separate rating has been assigned for the arthritis 
symptomatology.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted. 

In reaching the conclusions above, the Board and has applied 
the benefit of the doubt doctrine with respect to assigning a 
separate rating for osteoarthritis.  However, with respect to 
entitlement to ratings higher than those assigned, the 
preponderance of the evidence is against the claim and the 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to an evaluation in excess of 20 percent for left 
knee meniscectomy is denied.

Entitlement to a separate 10 percent rating for left knee 
osteoarthritis is granted from the date of receipt of the 
claim for increase, subject to the regulations applicable to 
the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


